Citation Nr: 1103026	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-02 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In June 2009, the Board remanded the current issue for further 
evidentiary development.  The requested development was 
completed, and the remand orders were substantially complied 
with.  The case has now been returned to the Board for further 
appellate action.

In its June 2009 decision, the Board also remanded the issue of 
entitlement to service connection for bilateral hearing loss for 
further evidentiary development.  Thereafter, in an October 2010 
rating decision, the RO granted service connection for bilateral 
hearing loss.  As that decision represents a full grant of 
benefits sought with regard to bilateral hearing loss, such issue 
is no longer a part of the current appeal.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, painful and fallen 
arches began during service. 


CONCLUSION OF LAW

Pes planus was incurred in active service.  38 U.S.C.A. §§ 1131, 
1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claim for 
service connection for pes planus, the Board finds that no 
discussion of VCAA compliance is necessary at this time.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the requirements for entitlement 
to service connection have been met is based on an analysis of 
all of the evidence of record and the evaluation of its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a) (2010).  When there is an approximate balance of 
positive and negative evidence regarding a material issue, the 
benefit of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2010).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he hurt the arches of his feet during 
basic training at Fort Dix, New Jersey when walking, running, 
marching, and jumping while wearing a heavy field pack on his 
back.  He alleges that he sought medical treatment for this foot 
pain on numerous occasions while training at Fort Dix.  
Specifically, he has consistently reported that an officer gave 
him a "buck slip" in May 1957 indicating that he did not have 
to do any running, jumping, standing, or marching.  The Veteran 
also asserts that he has continued to have pain in the arches of 
both feet since his discharge from military service.

The Board notes that, with the exception of one treatment report 
dated in September 1957, it has been shown that the Veteran's 
service treatment records and service personnel records are fire-
related and therefore unavailable.  Memoranda in January 2007 and 
April 2010 document formal findings of unavailability of these 
service records and note that all efforts to obtain such records 
have been exhausted and that further attempts would be futile.  
The Board is mindful that, in a case such as this, VA has a 
heightened obligation to assist the Veteran in the development of 
his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The available 
September 1957 treatment report is negative for any complaints, 
findings, or treatment of a bilateral foot disability.

After his discharge from service in February 1959, the Veteran 
contends that he began seeking treatment for his bilateral foot 
pain as early as the 1960s, but he has acknowledged that these 
treatment providers are now deceased and that such treatment 
records are not available.

The medical evidence of record documents the Veteran's treatment 
for his feet beginning as early as November 2005, when a private 
physician prescribed physical therapy exercises for his left foot 
due to post tibial insufficiency on the left.

On a November 2006 physician's questionnaire, apparently created 
by the Veteran's representative, a private podiatrist (Dr. L.) 
diagnosed the Veteran with chronic osteoarthritis with severe 
degenerative joint disease of the bilateral feet.  Dr. L. stated 
that, in her medical opinion, this condition could have been 
brought on while performing various duties in the military.

In a June 2007 treatment record with another private podiatrist 
(Dr. M.), the Veteran gave a long-term history of foot pain 
starting during basic training and never feeling right since 
then.  At that time in June 2007, he reported pain and swelling 
in his feet with flattening of his arches (which had become worse 
over the last two years), and he was assessed with plantar 
fasciitis tarsal tunnel syndrome and pes plano valgus posterior 
tibial tendon dysfunction.  Thereafter, in a June 2007 VA 
treatment record, it was noted that the Veteran had throbbing 
pain in the instep of both feet at a level 9 (out of 10), and 
that he was receiving a brace and physical therapy from a private 
doctor.

In a June 2007 statement, the Veteran's wife stated that the 
Veteran had been able to dance extremely well prior to service, 
but after his entry into service, she noted that his feet had 
begun to ache due to his arches falling, and that his feet ached 
when climbing stairs and dancing.  She also stated that many 
times he had to buy arches to place in his shoes to give support 
to his feet.

In a July 2007 private treatment record with Dr. M., the Veteran 
complained of pain, swelling, and flattening of his arches 
commencing with military service and worsening over the years.  
Accompanying X-ray findings were consistent with pes planus, 
clinical findings showed a collapse of arch with diminished 
posterior tibial tendon function, and a Richie brace was 
prescribed.  A November 2007 VA treatment record noted that the 
Veteran reported sharp bilateral foot pain at a level 8 and 
flattened arches (which required him to wear prostheses in his 
shoes), and it was noted that he was seeing a private podiatrist.  
VA treatment records dated from November 2007 through September 
2010 continued to note the Veteran's history of bilateral foot 
pain secondary to low arches, and that he wears a left brace.

In a July 2009 statement, Dr. M. noted that the Veteran was being 
treated for posterior tibial tendon dysfunction and pes plano 
valgus.  He went on to note that the Veteran was suffering with 
pain, swelling, and flattening of arch commencing with military 
service, worsening over the years, and is now beginning to affect 
normal ambulation and shoe gear.  He further noted that there was 
a collapse of arch with diminished posterior tibial tendon 
function, and that the Veteran had been instructed to wear a 
Richie brace at all times.

In a July 2009 statement, Dr. L. noted that the Veteran has been 
under her care for severe painful arthritis in both feet.  She 
stated that ambulation was quite painful, so orthotics were made.  
She concluded that, in her opinion, the Veteran's condition is 
chronic and its onset was years ago in the military.

Pursuant to the Board's June 2009 remand, the Veteran underwent a 
VA foot examination in June 2010.  On that occasion, he 
reiterated his report of doing a lot of marching and running with 
heavy packs while on basic training in the spring of 1957.  He 
also reiterated that he went to sick call several times 
complaining of his feet and recalled that he was given aspirin.  
He further reported that after four to five times of this 
happening, he was finally given a buck slip indicating that he 
did not have to do running, jumping, or prolonged standing.  The 
Veteran then stated that when he got out of service, he continued 
to have foot pain and was seeing podiatrists since the 1960s.

The June 2010 VA examiner diagnosed the Veteran with the 
following conditions: (1) bilateral pes planus, left greater than 
right; (2) posterior tibial tendon insufficiency of the left 
foot; (3) bilateral hallux valgus with bunion deformity; (4) 
bilateral partial clawing of toes; and (5) bilateral 
osteoarthritic changes.  The examiner concluded that, based on 
history, physical examination, and review of the claims file, she 
could not determine whether any of these foot conditions are 
service connected without resorting to mere speculation.  In 
citing the multiple reasons for this conclusion, she noted that 
there were no service treatment records available for her review 
(and therefore no proof of any foot condition while in the 
military other than the Veteran's statement).  She also cited the 
Veteran's wife's statement of how the Veteran had problems 
dancing when he got out of service due to his feet; the long gap 
in the record without any evidence of treatment; and the fact 
that the Veteran was able to obtain and maintain gainful 
employment (which would have required him to tolerate prolonged 
walking and standing) until his retirement in 1997.  Finally, the 
examiner noted that there were multiple etiologies for the 
Veteran's foot conditions, such as genetic factors, aging, 
metabolic changes as a result of his thyroid disease, peripheral 
neuropathy, history of gout, and history of lumbar spine disease.

In November 2010 and December 2010 statements, the Veteran 
asserted that he had been wearing arches on both of his feet for 
almost 50 years.  In his December 2010 statement, he also 
reiterated that the arches in both of his feet have continued to 
hurt since his discharge from military service in February 1959.

The Board reiterates that VA has a heightened obligation to 
assist the Veteran in the development of his claim due to his 
service records being fire-related.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  Throughout the record, the Veteran has consistently 
alleged that he has suffered from foot pain and fallen arches 
since his military service, and he has been diagnosed with pes 
planus during the period of the current claim.  In July 2009, Dr. 
M. noted that the Veteran was suffering with foot pain, swelling, 
and flattening of arch commencing with military service, 
worsening over the years.  Therefore, given the evidence outlined 
above, and after resolving all doubt in the Veteran's favor, the 
Board finds that service connection for pes planus is warranted.

The Board acknowledges that the June 2010 VA examiner could not 
determine whether any of the Veteran's current foot conditions 
are service connected without resorting to mere speculation.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit 
of the doubt is triggered when the evidence has reached a stage 
of equipoise.  In this matter, the Board is of the opinion that 
this point has been attained.  As such, the Board concludes that 
service connection for bilateral pes planus is warranted.


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


